IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-41484
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus


CHRIS DALE SHADDEN,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:99-CR-53-ALL
                         --------------------
                          September 15, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Chris Dale Shadden challenges the sufficiency of the

evidence to support his convictions for carjacking and using and

carrying a firearm during a crime of violence.           In particular, he

contends that the Government failed to prove the “taking” element

of the carjacking offense.

           We have reviewed the record and briefs submitted by the

parties and find that the evidence was sufficient to support the

convictions.

           AFFIRMED.

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.